DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/CN2018/081898, filed April 4, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) by application no. CN201710223125.4 filed in the Chinese Patent Office on April 7, 2017, which papers have been placed of record in the file.  
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on December 31, 2019 and February 4, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Election/Restrictions
5.	Applicant's election with traverse of Group I in the reply filed on February 8, 2021 is acknowledged.  The traversal is on the ground(s) that the claims have unity of invention and there would not be a serious burden on Examiner to search all claims together.  This is not found persuasive because the claims lack unity of invention. The special technical feature of the claims, compounds of formula 
    PNG
    media_image1.png
    117
    187
    media_image1.png
    Greyscale
 do not make a contribution over the prior art, as evidenced by the prior art rejections applied herein, and therefore, the claims lack unity of .
The requirement is still deemed proper and is therefore made FINAL.
6.	In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
7.         As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image2.png
    89
    256
    media_image2.png
    Greyscale
 makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Since art was found on a non-
Status of Claims
8.            Claims 1-12 are pending in the instant application. Claims 4-5 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1-3 and 6-8 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Objections
9.	Claim 7 is objected to for containing blurry structures and reaction schemes. Please replace with clear and legible structures and reactions.  Examiner cannot read much of the claim.
10.	Claim 8 contains an erroneous “and” in the last line.		

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

    PNG
    media_image3.png
    418
    475
    media_image3.png
    Greyscale
 and all others on the list of excluded compounds. All excluded compounds have variable R3 as having a single non-hydrogen substituent; however, variable R3 is defined as:
“
    PNG
    media_image4.png
    280
    693
    media_image4.png
    Greyscale
” which clearly requires two of Z1 to Z5 to be non-hydrogen substituents. If these compounds are being excluded, then are they meant to be encompassed by the claimed scope. Examiner cannot 
B.	Claim 7 is rejected. The claim is indefinite because it makes express reference to the specification. The claim recites compounds IA-1 to IA-98 and IB, IC, ID, IE, IF, compounds IA-99 to IA-102, which are not present in the claims. According to MPEP 2173.05(s) “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”
C.	Claim 7 is rejected. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
D.	Claim 7 is rejected. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 
“
    PNG
    media_image5.png
    155
    534
    media_image5.png
    Greyscale
”, and the claim also recites 

    PNG
    media_image6.png
    136
    566
    media_image6.png
    Greyscale
” which is the narrower statement of the range/limitation.  Claim 7 also recites the broad limitation, 
“
    PNG
    media_image7.png
    320
    610
    media_image7.png
    Greyscale
” and the claim also recites, “
    PNG
    media_image8.png
    204
    550
    media_image8.png
    Greyscale
,” which is the narrower statement of the limitation. 	
	The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Numerous compounds of claim 6 fail to further limit claim 1, from which claim 6 depends. For example, compound IA-49, compounds IA-73 through IA-95, IA-99, and IA-100. Claim 6 depends from claim 1, which recites the limitation wherein variable R3 is defined as:
“
    PNG
    media_image4.png
    280
    693
    media_image4.png
    Greyscale
”which clearly requires two of Z1 to Z5 to be non-hydrogen substituents. The aforementioned compounds have either zero or one non-hydrogen R3 substituent. 

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 470687-81-1. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 470687-81-1, Entered STN: 06 Nov 2002].

    PNG
    media_image9.png
    551
    942
    media_image9.png
    Greyscale

            RN 470687-81-1 anticipates the instant claims wherein A is absent, X- is Br-, R1 is methyl, R2 is methyl, R3 is 
    PNG
    media_image10.png
    106
    102
    media_image10.png
    Greyscale
 wherein Z6 is H, Z2 and Z4 are methyl, Z1, Z3, and Z5 are H.
Registry number 470687-81-1 is available as prior art as of 06 Nov 2002, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.


    PNG
    media_image11.png
    99
    480
    media_image11.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Conclusion
18.	No claims are allowed. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626